ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 28 January 2021 for the application filed 31 May 2018 which claims priority to PRO 62/513,677 filed 1 June 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 28 January 2021, with respect to claims 1-10, 12-17 and 25-26 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-10, 12-17 and 25-26 have been withdrawn. 

Allowable Subject Matter
Claims 1-10, 12-17 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “at least one rotor coupled to the fuselage which lifts the fuselage from the ground upon rotation of the rotor and provides thrust to the aircraft; an electric motor coupled to the rotor to rotate the rotor about a rotor axis of rotation; an internal combustion engine; a generator operably coupled to the internal combustion engine and the electric motor, the at least one rotor arm having a fixed proximal portion and a collapsible distal portion joined to the fixed proximal portion by a hinge assembly; the hinge assembly configured to allow the collapsible distal portion to pivot about a hinge pivot axis relative to the fixed primal portion and the hinge pivot axis being nonparallel to the rotor axis of rotation; wherein the at least one rotor arm is collapsible from an operational extended position to a collapsed storage position external of the fuselage” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-10 and 12-17 depend from claim 1 and are therefore also found allowable.
Regarding Claim 25, the prior art of record fails to disclose or teach “a plurality of at least four rotor arms, each rotor arm having a distal end and a proximal end, the proximal end of each of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/10/2021